Citation Nr: 0021211	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include Post-Traumatic Stress Disorder (PTSD), 
as a result of sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a social worker


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Baltimore, Maryland, that denied the veteran's claim of 
service connection for PTSD as a result of sexual trauma.  


FINDING OF FACT

The veteran's claim of service connection for a psychiatric 
disability, to include PTSD, as a result of sexual trauma is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well grounded claim 
of service connection for a psychiatric disability, to 
include PTSD, as a result of sexual trauma.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his or her burden of submitting evidence sufficient 
to justify a belief that his or her claim of service 
connection is well grounded.  In order for him or her to meet 
this burden, he or she must submit evidence sufficient to 
justify a belief that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran's claim of service connection for a psychiatric 
disability to include PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107 in that it is plausible.  This 
is based on a number of psychiatric diagnoses in the claims 
file to include PTSD, panic disorder, major depression and 
obsessive compulsive disorder; presumed-to-be credible 
history of stressors of personal assaults as related by the 
veteran; and a medical opinion relating the veteran's 
psychiatric problems to traumatic experiences in service.  
See King v. Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  In regard to the veteran's 
reported stressors, her social worker testified at a May 1999 
hearing that she had worked in the area of sexual assault and 
rape for over 25 years and that she believed the veteran's 
reported stressors.  She said that it was rare that anyone 
would come forth with information like that if it had not 
happened.  In regard to the requisite nexus evidence, the 
record contains a note from a VA Trauma Recovery Program 
stating that "it is possible that [the veteran's] underlying 
[obsessive compulsive personality disorder] made 
interpersonal interactions difficult for her and that the 
combination of this personality style and her reported 
history of trauma lead her to isolate herself to the point 
that she developed this schizoid pattern."  The record also 
contains a May 1997 VA neuropsychiatric examination report 
containing the veteran's report of inservice stressors, going 
AWOL and drinking in service, along with a diagnosis of PTSD.

The above-noted evidence satisfies the three elements for a 
well grounded claim thus making the claim plausible.  Thus, 
to this extent, the claim is granted.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Cohen, supra.


ORDER

As the veteran's claim of service connection for a 
psychiatric disability, to include PTSD, as a result of 
sexual trauma is well grounded, the appeal is allowed subject 
to further action as discussed below.


REMAND

The veteran's claim of service connection for a psychiatric 
disability, to include PTSD, is based on two claimed 
inservice stressors.  The first claimed stressor involves a 
rape in the summer of 1971 in an office building at Fort Dix, 
New Jersey.  The veteran asserts that she was called into the 
office of her captain on a Saturday morning who then locked 
the door and assaulted her.  

The second claimed stressor involves a rape that took place 
in late 1971 when the veteran was undergoing a gynecological 
examination.  The veteran said that during the examination 
the examiner held her against her will and assaulted her.  

In specific regard to PTSD, service connection is warranted 
when there is medical evidence diagnosing the condition in 
accordance with VA's schedule for rating disabilities, 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  Also, if the claimed stressor is 
not combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence."  Cohen at 142.  It is clear in the 
instant case that the veteran's claimed stressors are not 
related to combat, but are instead related to alleged 
personal assaults. 

In February 1996 VA established special evidentiary 
procedures for claims of service connection for PTSD based on 
personal assault.  See VA ADJUDICATION PROCEDURE MANUAL M21-
1, PART III, paragraph 5.14c; Patton v. West, 12 Vet. App. 
272 (1999).  These procedures outline alternative sources of 
corroborating evidence in the event that there is no 
documentation that an alleged personal assault occurred.  
Such documentation includes testimonial statements from 
confidants such as family members or clergy, as well as 
evidence of behavioral changes to include lay statements, 
evidence of substance abuse and/or performance evaluations. 

At a RO hearing in May 1999, the veteran testified that she 
went AWOL on three separate occasions in service and was 
arrested for writing bad checks on one of those occasions.  
She also testified that she had a Court-Marshal and that she 
drank.  While the record contains some of the veteran's 
personnel discharge records which she submitted in December 
1998, her personnel file does not appear to be complete.  
There are no records pertaining to court-martial proceedings 
or any other disciplinary action.  Also not of record are 
treatment records pertaining to group therapy and one-to-one 
counseling that the veteran was noted to have participated in 
at the Ft. Meade House beginning in January 1973 (see 
Department of the Army "To Whom It May Concern letter dated 
in February 1973).  In order to ensure that the veteran's 
record is as complete as possible, her official military 
performance fiche (OMPF) should be obtained from the National 
Personnel Records Center.  See VA MANUAL M21-1, PART III, 
paragraph 5.14c(7).

Also in December 1998 the veteran submitted a statement in 
where she reported having received ongoing medical treatment 
for anxiety by a private physician since 1985 by the name of 
Reginald O. Crosley.  She also said that she had been seeing 
doctors for years.  An attempt should be made to obtain all 
available medical records pertaining to the veteran's 
psychiatric problems following service.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the National 
Personnel Records Center to ascertain 
whether any additional service medical 
records are available pertaining to the 
veteran.  A complete copy of the 
veteran's service personnel records, to 
include her official military performance 
fiche (OMPF), should also be requested.  
The development action taken should be 
noted in the claims folder.

2.  The veteran should be given the 
opportunity to submit additional evidence 
that may aid in the adjudication of her 
claim of service connection for PTSD.  
The evidence should include corroborating 
evidence of the alleged stressors such as 
any evidence of behavioral changes 
following the stressful incidents (such 
as lay statements, documentation of 
performance evaluations and/or 
disciplinary actions in service).  The 
veteran should also be given the 
opportunity to identify any additional 
sources of medical treatment, VA or 
private for her psychiatric disability. 
This should include the address and dates 
of treatment of Reginald O. Crosley whom 
the veteran said treated her for anxiety 
beginning in 1985.  In the event that any 
such sources are identified, the RO 
should directly contact the sources and 
obtain copies of the treatment records 
following the procedures of 38 C.F.R. 
§ 3.159 (1999).  Any additional VA 
treatment records, not already in the 
file, should also be obtained.  The 
development action taken should be noted 
in the claims folder.

3.  Following the above, and in 
compliance with Manual M21-1, Part III, 
paragraph 5.14, the RO must make a 
specific determination, based upon the 
complete record, as to whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s) as claimed 
by the veteran. This determination may 
include obtaining an interpretation of 
any behavior changes by a VA 
neuropsychiatric physician in accordance 
with paragraph 5.14c(9).  The RO is 
further advised that in accordance with 
the Patton decision discussed above, in 
adjudicating the existence of an in-
service stressor, and any other material 
issue, the equipoise standard of proof, 
not the preponderance standard must be 
applied. 

4.  The RO should determine whether the 
record establishes the existence of a 
stressor or stressors.  The RO should 
specify those stressors for the record 
and then schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether she currently meets the 
diagnostic criteria for PTSD or any other 
psychiatric diagnosis.  In determining 
whether the veteran has a psychiatric 
disability due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed by the RO 
may be relied upon.  Further, the 
examiner should provide an opinion for 
the record as to whether it is at least 
as likely as not that any currently 
diagnosed psychiatric disorder was 
initially manifested during service to 
include consideration of the veteran's 
complaints reported at the time of her 
examination at separation from service.  
The claims file, to include a copy of 
this remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  A notation to the 
effect that the claims file was reviewed 
must be included in the report, as well 
as the complete rationale for all 
opinions expressed.  All appropriate 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.

5.  After the development requested above 
has been completed, then the RO should 
again review the veteran's claim for 
service connection for a psychiatric 
disability, to include PTSD, as a result 
of sexual trauma.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish her and her 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed and has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to develop the record.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



